Exhibit 10.2
(FOSTER WHEELER LOGO) [y90624y9062401.gif]
13 September 2006
PRIVATE & CONFIDENTIAL
Mr. J.C. Nield
A1075
Foster Wheeler Energy Limited
Shinfield Park
Reading
RG2 9FW
Dear Jon,
Following your appointment to the position as Director, Operations, of Foster
Wheeler Energy Limited (the ‘company’), the following document updates and
amends all previous contracts of employment. The under-mentioned terms and
conditions, including the agreements referred to in clause 9, form the basis of
your revised contract of employment. (This document is the statement required to
be given to you under Section 1 of the Employment Rights Act 1996, as amended.)
Please read them carefully, let me know if there are any errors and confirm
receipt and acceptance on the attached copy.
In addition the Employee Handbook sets out the details of current employment
policies and practices within the company, some of which are referred to in this
contract. Reference to the handbook should be made where indicated.

1.   Definition of Appointment

  1.1   Your appointment as a director of Foster Wheeler Energy Limited will
commence on 1 November 2006.     1.2   For the purpose of continued employment,
your start date with the company was 1 September 1986.     1.3   You represent
that by virtue of entering into this contract of employment you will not be in
breach of any express or implied terms of any contract with or of any other
obligation to any third party binding upon you.

(GRAPHIC) [y90624y9062402.gif]

 



--------------------------------------------------------------------------------



 



  1.4   Your work location is Reading, but as a regular part of your
responsibilities, you will be required to travel within your area of
geographical responsibility and world-wide as appropriate.     1.5   Job Title:
Director, Operations.     1.6   The company reserves the right to require you to
perform other duties from time to time (commensurate with your status and
abilities) and it is a condition of your employment that you are prepared to
undertake duties other than those for which you have been engaged specifically.
    1.7   You will report to the Managing Director, Operations, or his
designated representative.     1.8   Standard hours of work are 40 per week.
However, it is expected that you will work such hours as may be reasonably
required for the proper performance of your duties. You will not be entitled to
any additional payment or time off in lieu in respect of such additional hours.
    1.9   Where applicable, you agree that the limit of 48 working hours per
week (included in the European Working Directive) shall not apply. The agreement
under this clause shall remain in force for an indefinite period, but is
terminable by you giving to the company three months’ prior written notice to
take effect at any time.     1.10   The company may, subject to consultation
with you, either second you to be employed by any associated company, without
prejudice to your rights under this contract of employment, or permanently
transfer you to any current or future associated company, on similar terms to
those set out in this contract of employment. You undertake to resign any
directorship of the company in such event.     1.11   You shall at all times
keep the Board promptly and fully informed (in writing if so requested) of your
conduct of the business or affairs of the company and its associated companies
and provide such explanations as the Board may require.

2.   Remuneration and Deductions

  2.1   Basic Salary         Your basic salary will be reviewed annually,
currently in January of each year. Changes to your salary will be separately
notified to you in writing by the Chief Executive or his designated
representative.         You will be paid monthly by credit transfer direct to
your designated bank account on or about the 6th day of each month.

-2-



--------------------------------------------------------------------------------



 



      Precise compensation details applicable at the date of transfer together
with details of other financial assistance to be offered to you, are set out in
a side letter to you dated 13 September 2006.     2.2   Variable Compensation  
      You are eligible for inclusion in an annual incentive programme, based on
company and personal performance. The details of the programme will be
communicated to you at the beginning of each financial year.     2.3  
Deductions         The company reserves the right to deduct from your pay any
sums that you may owe to the company or be liable to the company for. If a
payment is made to you in error, the company reserves the right to make the
necessary adjustments to reclaim such sum, or take separate action to recover
the same.

3.   Holidays

  3.1   In addition to 8 public holidays you will be granted holidays at the
rate of 25 days per calendar year (1 January - 31st December), plus 5 service
related days. Holidays should be taken within the calendar year. Subject to
approval by the HR Director, unused days (in excess of your statutory
entitlement of 8 days) may be carried over for use in the first quarter of the
following year, after which they will be lost. You will not be entitled to
payment in lieu of unused days. Statutory holidays shall be deemed used first.  
  3.2   Holidays may only be taken at times agreed with the Chief Executive by
prior arrangement.     3.3   On commencement of employment, your holiday
entitlement will be in direct proportion to the number of complete months’
continuous employment during the relevant calendar year.     3.4   On
termination of employment you will be entitled to holiday for each completed
calendar month of service in the year in which you resign. Days outstanding in
this case will be paid in lieu at a rate of [1/260th] of your annual salary. If
you are dismissed for gross misconduct, you shall have no entitlement to payment
for accrued holiday.     3.5   On termination of employment for any reason, the
company may recover any payment made to you in respect of holiday which you have
taken to which you were not entitled at the date of termination.     3.6   No
holiday may be taken during any period of notice without the prior approval of
the company. The company may, however, at its discretion

-3-



--------------------------------------------------------------------------------



 



      require you to take holiday to which you are entitled but which you have
not taken, during your notice period.

4.   Absence through Sickness or Accident

  4.1   If you are absent from work for any reason and your absence has not
previously been authorised by the company, you must make best efforts to inform
the HR Director or his secretary by 9.30 a.m. on your first day of absence.    
    Any unauthorised absence must be properly explained. In the case of an
absence of uncertain duration you must keep the Chief Executive or the HR
Director regularly informed of your anticipated date of return.     4.2   If you
are absent from work due to sickness or injury which continues for seven or more
consecutive days, you must provide the company with a medical certificate on the
eighth day of sickness or injury. Thereafter medical certificates must be
provided to the company on a weekly basis. The company reserves the right to
require you to undergo a medical examination during any period of sickness at
the company’s expense.     4.3   For periods of sickness up to 7 days you are
required to complete a Self-Certification form stating the dates and reason for
your absence. This form must include details of sickness on non-working days as
this information is required by the company for calculating Statutory Sick Pay
entitlement. Self-Certification forms are available on request.     4.4   The
company shall be entitled to deduct from any remuneration paid to you an amount
equivalent to any benefit (whether paid or not) to which you are entitled under
the National Insurance Scheme in respect of such absence.     4.5   During
periods of absence from work for reasons of sickness or injury, and subject to
management discretion, you may receive a minimum of the following in any one
period of 12 months service:-

  •   60 working days, plus Bank Holidays, in the first 3 months months absence
— your basic salary     •   60 working days, plus Bank Holidays, in the second
3 months absence — half of your basic salary

5.   Company Car

  5.1   Subject to you holding a current full driving licence and not being
disqualified from driving, the company will provide a car, or cash alternative,
appropriate to the position, currently a Group 1 vehicle as defined in the car
policy. Costs of upkeep and maintenance, together with replacement cycle, will
be in accordance with the Company Car

-4-



--------------------------------------------------------------------------------



 



      Policy, which is subject to regular review and amendment, to remain in
line with market practice.

  5.2   At the point of replacing the car, you may have the choice of receiving
a monthly cash allowance as an alternative. The allowance is not pensionable and
is subject to income tax.     5.3   You shall always comply with all regulations
laid down by the company from time to time with respect to company cars
(including but not limited to the car policy). On the termination of your
appointment for whatever reason you shall immediately return his company car
(together with all accessories, keys, registration documents and road fund
licence disc) to the company at such address as may be specified by the company.

6.   Pension Scheme and other Benefits

  6.1   Pension         You will remain a member of the Foster Wheeler Pension
Plan.     6.2   Private Medical and Health Benefits         You are eligible for
participation in the company medical benefits programme and long-term disability
programme. Further details are included in the Employee Handbook and relevant
scheme booklets.     6.3   Business Travel and Personal Accident Scheme        
The company has a Business Travel and Personal Accident Scheme (PAS) which gives
you free insurance cover on a 24 hour a day basis, while you are working or
travelling on behalf of the company or travelling to and from work. Full details
are given in the PAS booklet.     6.4   Expenses         The company shall
reimburse to you monthly all travelling, hotel, entertainment and other expenses
reasonably incurred by you in the proper performance of your duties subject to
you complying with such guidelines or regulations issued by the company from
time to time in this respect and to the production to the company of such
vouchers or other evidence of actual payment of the expenses as the company may
reasonably require.     6.5   Medical Examination         If requested, you
shall at the expense of the company submit annually and more frequently if
requested by the company, to a medical examination by a registered medical
practitioner nominated by the company. Subject to any statutory provisions
concerning the same, you

-5-



--------------------------------------------------------------------------------



 



      shall authorise such medical practitioner to disclose to and discuss, with
the company’s HR Director, the results of the examination and the matters which
arise from it.

7.   Period of Notice and Redundancy Provisions

  7.1   Except in the case of gross misconduct the company will provide
12 months notice of termination. You will be required to give 6 months notice.  
  7.2   During any notice period, the company reserves the right to require you
to perform only some or none of your duties, but you must remain available to
perform duties for the company throughout your notice period and may not take on
other work in such period.     7.3   The company reserves the right to make a
payment in lieu of all or part of your entitlement to notice.     7.4   In the
event of redundancy, as defined in section 139 of the Employment Rights Act 1996
(the “Act”), you shall be entitled to a payment (in addition to any notice pay)
in accordance with the then current statutory entitlements.

8.   Staff Disciplinary and Grievance Procedures       A copy of the staff
disciplinary procedures can be found in the Employee Handbook.       If you have
a grievance relating to your employment you should, in the first instance, raise
the matter with the Managing Director, Operations, of the company. The full
procedure is set out in the Employee Handbook.

9.   Confidentiality / Code of Practice etc

  9.1   Confidentiality of Information         You acknowledge that during
employment by the company information of a confidential nature will come to your
knowledge. Accordingly, you agree not, either during your employment with the
company or at any time thereafter, to communicate, disclose or publish to any
person whatsoever, or make use of, any confidential information:

  (a)   belonging to or relating to the company or its affairs or entrusted to
the company in confidence     (b)   belonging to or relating to any associated
company or its affairs or entrusted to any associated company in confidence.

-6-



--------------------------------------------------------------------------------



 



      You further agree during your employment to use your best endeavours to
prevent the communication, disclosure, publication or unauthorised use of such
confidential information.         Your obligation in respect of confidential
information does not apply to disclosure or use of information which is
authorised by the Board or which is necessary for the proper performance of your
duties or to disclosure that is required by court of law or other statutory
competent body.         By way of illustration only, confidential information
includes trade secrets and information of a confidential nature relating to the
company’s business affairs, customers, suppliers, employees, business partners,
financial dealings, methods and processes, plans, pricing, details, research and
development, sources of supply and services.         You are required to
separately sign the Foster Wheeler ‘Confidential Information and Intellectual
Property Agreement’, which forms part of this Employment Agreement.         In
addition you may be eligible to receive stock options to purchase Foster Wheeler
Ltd., the ultimate parent, stock. In order to receive a stock option award, you
will be required to sign a ‘Confidential Information and Non-Competition
Agreement’, which protects Foster Wheeler Ltd’s confidential and proprietary
information and basic business interests.

  9.2   Code of Practice

  (a)   You shall perform such duties and exercise such powers in relation to
the conduct and management of the affairs of the company as may from time to
time be assigned to or vested in you by or at the direction of the Chief
Executive and as shall be consistent with your position as a Director. You shall
give to the Chief Executive such information and assistance concerning the
affairs of the company and any associated companies and your employment as the
Board shall require (in writing if so requested) and shall at all times conform
to the lawful and reasonable directions of the Chief Executive.     (b)   You
undertake to serve the company faithfully and to carry out your obligations to
the company diligently and to the best of your ability. You further undertake at
all times during your employment to use your best endeavours to promote the
interests of the company (and its Associated Companies).     (c)   You undertake
during the continuance of this Agreement to devote the whole of your attention
and abilities during such time as the Chief Executive or your obligations as
Director may

-7-



--------------------------------------------------------------------------------



 



      reasonable require, to the business and affairs of the company (and where
required by or on behalf of the company, and its Associated Companies) unless
incapacitated by ill health or in some other way.

  (d)   You agree that you will not during your employment with the company or
in consequence of that employment directly or indirectly receive or accept any
commission, discount, service or other benefit, gift or payment in respect of
any business transacted by or on behalf of the company (or any Associated
Company). You further agree that if you do receive any such benefit, gift or
payment you will immediately disclose it and account for it to the company.    
(e)   During this Agreement you shall not (except as a representative or nominee
of the company or any Associated Company or otherwise with the prior consent in
writing of the Board) be directly or indirectly engaged, concerned or interested
in any other business which:

  •   is wholly or partly in competition with the business carried on by the
company or any associated companies by itself or themselves or in partnership,
common ownership or as a joint venture with any third party; or     •   as
regards any goods or services is a supplier to or customer of the company or any
Associated Company;

      Provided that you may hold (directly or through nominees) any units of any
authorised unit trust and up to five per cent of the issued shares, debentures
or other securities of any class of any company whose shares are listed on a
Recognised Investment Exchange or in respect of which dealing takes place in The
International Stock Exchange of the United Kingdom and Republic of Ireland or
the Unlisted Securities Market or the Third Market. The prior written consent of
the Board shall be required before you may hold in excess of five per cent of
the issued shares, debentures or other securities of any class of any one such
company.     (f)   You shall comply where relevant with every rule of law, every
regulation of The International Stock Exchange of the United Kingdom and
Republic of Ireland and every regulation of the company from time to time in
force in relation to dealings in shares, debentures or other securities of the
company and unpublished price sensitive information affecting the shares,
debentures or other securities of any other company. Provided always that in
relation to overseas dealings you shall also comply

-8-



--------------------------------------------------------------------------------



 



      with all laws of the state and all regulations of the stock exchange,
market or dealing system in which such dealings take place.

  (g)   You shall not at any time make any untrue or misleading statement in
relation to the company or any Associated Company.     (h)   You shall be
required to sign and comply with the Foster Wheeler Code of Business Conduct and
Ethics.

10.   Directorships       It is usual practice for the company to nominate
appropriate employees to serve on the boards of companies in which the group has
shareholdings. All directors of companies have duties and responsibilities that
are specified in part in the Companies Act and in part in the relevant Articles
of Association. Such obligations should not be confused with the terms of your
employment with the company. The responsibilities which derive from holding
office as a company director are separate from the terms and conditions under
which staff, senior or otherwise, serve as employees. All directors have a duty
to declare their other directorships, relevant shareholdings, and interest in
material contracts. Any member of staff who is appointed to the board of a
company and wishes to know in greater detail about this or the other legal
obligations which are involved should contact the Company’s Secretary.   11.  
Indemnity       For the sake of good order, it is noted that Article 116 of the
Articles of Association of the company provides that, in normal circumstances,
every director of the company shall be entitled to be indemnified by the company
in respect of liabilities incurred in the proper execution of their duties. Any
director who requires more information on Article 116 should contact the Company
Secretary.   12.   Termination of Contract and Suspension

  12.1   Automatic termination

  (a)   on reaching your 65th birthday, unless otherwise mutually agreed in
writing prior to the operative date; or     (b)   if you become prohibited by
law from being a director; or     (c)   if you resign your office; or     (d)  
if the office of director of the company held by you is vacated pursuant to the
company’s Articles of Association save if the vacation shall be caused by
illness (including mental disorder) or injury.

-9-



--------------------------------------------------------------------------------



 



  12.2   Suspension         In order to investigate any complaint or allegation
against you the company is entitled to suspend you on full pay for so long as
may be necessary to carry out a proper investigation and hold a disciplinary
hearing.

  12.3   Immediate dismissal         The company may by notice terminate this
Agreement with immediate effect if you:

  (a)   commit any act of gross misconduct or repeat or continue (after written
warning) any other serious breach of your obligations under this contract of
employment; or     (b)   are guilty of any conduct which in the reasonable
opinion of the Board brings you or the company into disrepute; or     (c)   are
convicted of any criminal offence (excluding an offence under road traffic
legislation in the United Kingdom or elsewhere for which you are not
disqualified from driving for any period or sentenced to any term of
imprisonment whether immediate or suspended); or     (d)   are incapable of
performing your duties through alcohol or drugs; or     (e)   fail to perform
your duties in accordance with the company’s policies and procedures from time
to time applicable; or     (f)   commit any act of dishonesty whether relating
to the company, any of its employees or otherwise; or     (g)   become bankrupt
or make any arrangement or composition with your creditors generally.     (h)  
are unable through sickness or injury for (26) consecutive weeks or an aggregate
of (26) weeks in any fifty-two consecutive weeks to perform his duties.

      Any delay by the company in exercising such a right shall not constitute a
waiver of the right.

13.   Consequences of Termination

  13.1   Non-competition         You will not for a period of six months after
termination of your employment hereunder, be directly or indirectly engaged,
concerned or interested in any capacity whether as director, principal agent,
partner,

-10-



--------------------------------------------------------------------------------



 



      consultant, employee or otherwise, in any business which is wholly or
partly in competition with the business carried on by the company, as at the
date of termination of your employment unless specifically agreed in writing by
the company.

  13.2   Non-solicitation, etc         You will not for a period of twelve
months after the termination of your employment hereunder, directly or
indirectly and whether on your own behalf or on behalf of any other business,
person, firm or company, which is partly or wholly in competition with the
business carried on by the company:

  (a)   canvass, solicit or cause to be canvassed, or solicited, or approached
for orders in respect of the provision or sale of which you were engaged during
the last 12 months of your employment with the company, any person or persons
who was negotiating with the company for the supply of services or goods.    
(b)   deal with or accept orders or business from (whether directly or
indirectly) any person or persons who at the date of the termination of your
appointment or within 12 months prior to that date was a customer of the
company.     (c)   interfere with or seek to interfere with the relationship
between the company and any of its suppliers as at the termination of your
employment and/or the terms on which such supplier supplies goods and/or
services to the company.     (d)   solicit or interfere with or endeavour to
entice away from the company or any associated company any person who within six
months prior to or at the date of such termination was an employee for whom you
had direct line management responsibility, a senior employee, or director of the
company or any associated company.

  13.3   Return of Papers etc.         You shall promptly, whenever requested by
the company and in any event upon the termination of your employment, deliver up
to the company all lists of clients or customers, correspondence and all other
documents, papers and records which may have been prepared by you or have come
into your possession, custody or control in the course of your employment, and
you shall not be entitled to and shall not retain any copies thereof. Title and
copyright therein shall remain vested (or vest) in the company.

-11-



--------------------------------------------------------------------------------



 



  13.4   Miscellaneous         On the termination of your contract of employment
for whatever reason, then you shall at the request of the company resign as a
director of the company, without compensation for loss of office, and from all
other appointments or offices which you hold as nominee or representative of the
company; and if you should fail to do so within seven days, the company is
hereby irrevocably authorised to appoint some person in your name and on your
behalf to sign any documents or do any things necessary or requisite to give
effect to this.

14.   Company Property

  14.1   While you are employed by the company you are required to keep all
files, documents, manuals, records, data and papers of the company secure and
you are not permitted to take copies of them, or use them for any private
purposes, or for any purposes not related to your employment.     14.2   On
termination of your employment, for whatever reason, you will return immediately
to the company all documents, data, stationery, goods, equipment, manuals,
records, vehicles, keys, credit cards, company vehicle and other property of the
company which may be or were last in your possession or under your control.

15.   Health and Safety       The company will take all reasonably practicable
steps to ensure your health, safety and welfare while at work. You must
familiarise yourself with the company’s Health, Safety and Environmental Policy
and its Safety and Fire Rules. It is also your legal duty to take care for your
own health and safety and that of your colleagues.

16.   Equal Opportunity

  16.1   The company is committed to equal opportunities and to the provision of
a work place free of unlawful discrimination.     16.2   In order that the
company may maintain a positive work environment for all employees, you are
required not to engage in or permit any fellow employee to engage in any sexual,
racial, disability or other harassment or any unlawful discrimination against
any person (whether or not a company employee) in the course of your employment.

17.   Statutory Requirements

  17.1   It is a requirement of Section 1 of the Employment Rights Act 1996, as
amended that certain aspects of your terms of employment be

-12-



--------------------------------------------------------------------------------



 



      confirmed in writing. We have set out these terms above. The Employee
Handbook contains details relating to existing policies and procedures and
general employment information. A copy is enclosed.

  17.2   There are no collective agreements applicable to your employment which
contain provisions directly affecting your terms and conditions of employment.  
  17.3   The foregoing particulars in this statement are correct at and
effective from your date of appointment to the position of Executive Director.

18.   Interpretation       In this contract:       The “Board” means the Board
of Directors of Foster Wheeler Energy Limited and includes specific committees
of the Board duly appointed by it.       “Recognised Investment Exchange” means
any body of persons which is for the time being a Recognised Investment Exchange
for the purposes of the Financial Services Act 1986       “Associated Company”
means any company which for the time being is:-

  (a)   a company having an ordinary share capital (as defined in Section 832 of
the Income and Corporation Taxes Act 1988) of which not less than 25 per cent is
owned directly or indirectly by the company or its holding company, applying the
provisions of Section 832 of the Income and Corporation Taxes Act 1988 in the
determination of ownership;     (b)   a holding company (as defined in
Section 736 of the Companies Act 1985) of the company; or     (c)   a subsidiary
(as defined in Section 736 of the Companies Act 1985) of any such holding
company

    Foster Wheeler Ltd. shall mean the ultimate parent company.       The
singular includes the plural and vice versa.   19.   Changes

  19.1   The company reserves the right to make reasonable changes to any of
your terms and conditions of employment.     19.2   You will be notified of
minor changes of detail by way of a general notice to all employees and any such
changes shall take effect from the date of the notice.

-13-



--------------------------------------------------------------------------------



 



  19.3   You will be given not less than one month’s written notice of any
significant changes, which may be given by way of an individual notice or a
general notice to all employees.

20.   Computer Use and Internet Policy       You will at all times comply with
the terms and requirements of the company’s computer use and internet access
policy, from time to time applicable. A copy of the current policy is available
from IT Department and is displayed on noticeboards.

21.   Data Protection       During your employment and for as long a period as
is necessary following the termination of your employment, the company will:

  21.1   obtain, keep, use and produce records containing information about you
for administrative, management, analysis and assessment purposes in connection
with your recruitment, employment and remuneration both in personnel files and
on the company computer system. On occasion, the company may need to disclose
information about you to third parties. It will only do this when absolutely
necessary. It will only use information held about you in ways that are
consistent with the employment relationship, the operation of the business and
the principles of the Data Protection Act 1998.     21.2   obtain, keep, produce
and use personal data relating to:

  (a)   your racial or ethnic origin for the purposes of equal opportunities
monitoring;     (b)   your health in order to enable the company to safeguard
your health and safety at work, in connection with the company’s sick pay
scheme, for administrative purposes and for complying with its statutory
obligations; and     (c)   details of alleged offences committed by you where:

  •   you have informed the company of these; or     •   the company needs to
keep these details because they have some bearing on the your employment.

  21.3   transfer some or all of the information in the company records about
you to:

  (a)   a company which for the time being is a holding company (as defined by
Section 736 of the Companies Act 1985) of Foster Wheeler Ltd., the ultimate
parent company or a subsidiary (as so

-14-



--------------------------------------------------------------------------------



 



      defined) of Foster Wheeler Ltd. or of any holding company of Foster
Wheeler Ltd; or a company over which Foster Wheeler Ltd. or any holding company
of Foster Wheeler Ltd. has control within the meaning of Section 840 of the
Income and Corporation Taxes Act 1988, or a subsidiary undertaking as defined by
Section 258 of the Companies Act 1985 (‘Affiliate Company’);     (b)   companies
in whom the company or an Affiliate Company has a shareholding;     (c)  
companies or firms with whom the company or an Affiliate Company has a
contractual relationship; and     (d)   companies or firms processing data on
behalf of the company

      Any of the said companies or firms may be based outside the European
Economic Area (“the EEA”). Where the disclosure or transfer is to a country
outside the EEA, the company will take steps to ensure that your rights and
freedoms in relation to the processing of the relevant personal data are
adequately protected.

  21.4   In signing this contract you consent to the company carrying out the
processing of personal data described in this clause.

This letter, the Agreement referred to in Clause 9 and those parts of the
Employee Handbook stated to be contracted form the whole agreement between the
Director and the company and cancels all previous agreement in connection with
the Director’s employment by the company.
Yours sincerely,
/s/ Steve J. Davies
 
 
Steve J. Davies
Chairman & Chief Executive
I hereby accept the terms and conditions of employment as set out in this
agreement and all document referred to in it.

                 
Signed
  /s/ J.C. Nield Date   19/9/06    
 
  Jonathan C. Nield            

-15-